DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 12/20/2021.
Claims 1-15 are pending, Claims 12-14 are withdrawn, and Claims 1-11 and 15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 15, in the reply filed on 12/20/2021 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 isrejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the protrusion is spaced apart from the protrusion" in lines 6-7.  It is unclear as recited where the protrusion moves after the release button is pressed, the reference is circular.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lett et al.  (KR 1001490168 B1) (cited by Applicant) (machine translation attached) in view of Song (KR 0123413 B1) (cited by Applicant) (machine translation attached).
Re claim 1, Lee discloses a detergent supply unit (abstract, see generally fig. 1-2) comprising: 
a housing (see figs. 1-2 housing of ref. 184 ); 
a detergent supply container (ref. 200) detachably installed in an accommodating portion of the housing, and accommodating a detergent; 
a detergent mixing tub (ref. 133) in which a part of the detergent is mixed with washing water (via ref. 131); 
a pump (ref. 168) configured to supply the part of the detergent from the detergent supply tub to the detergent mixing tub.
Lee does not explicitly disclose a motor configured to transfer a driving force for driving the pump, wherein the pump comprises a pump handle performing a reciprocating motion by the driving force, and a detergent discharging opening for discharging a part of the detergent is formed at one end of the pump handle, as claimed.
However, Song discloses it is known in the detergent dispensing art (abstract) to provide a motor (ref. 30, e.g. solenoid reciprocated by electrical operation) configured to transfer a driving force for driving the pump (ref. 10), wherein the pump comprises a pump handle (ref. 11 see fig. 2) performing a reciprocating motion by the driving force, and a detergent discharging opening (see fig. 2 outlet of ref. 11, stopper 11 to discharge the antistatic detergent to the outside by pressurization) for discharging a part of the detergent is formed at one end of the pump handle.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the pump of Lee to further include a motor and pump with pump handle, as suggested by Song, in order to provide dosed quantities of detergent in an automated and economically effective manner.
Re claims 2-4, wherein the pump further comprises a detergent suction tube (see fig. 2 from ref. 11 into container portion of ref. 10) configured to suck a part of the detergent from the detergent supply container, and wherein the detergent suction tube is located in the inside of the detergent supply container; wherein the pump handle is coupled with the detergent suction tube (see fig. 2), and disposed outside the detergent supply container (see fig. 2); Re claim 4, In regards to “wherein the pump handle is rotatable with respect to the detergent supply container”, Examiner notes as seen in Fig. 2 and as described in the description, the pump container 10 is similar to any commonly available liquid pump (e.g. soap, shampoo, dishsoap, etc.) that are generally understood to have a rotatable pump handle, i.e. handle attached to tube surrounded by spring, which enables ease of use from any angle.  As such, it would have been obvious to one of ordinary skill in the art to adopt commonly available pump mechanisms including the rotatable pump handle for the detergent pump.
Re claim 5
Re claims 8-10, wherein the detergent mixing tub receives washing water from a water supply unit (ref. 131); wherein detergent mixed water mixed in the detergent mixing tub is discharged by a mixed water hose (ref. 132) connected to a bottom of the detergent mixing tub (RE “bottom” this is an obvious rearrangement of parts, in order to ensure full flushing of detergent from the mixing tub.  See MPEP 2144.04(VI)(C)); wherein the detergent mixed water discharged through the mixed water hose is discharged to the washing tub through a detergent case (ref. 114).
Re claim 15¸ Regarding “wherein the detergent accommodated in the detergent supply container is supplied to one of the detergent mixing tub and the washing tub by manual pumping”, as seen in fig. 2 of Song, the handle 11 is easily accessible by hand, as such as adapted from the simple press-pump mechanism of Song, the prior art appears to be capable of “manual pumping”, as claimed, if so desired to add additional detergent over the automated quantity.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, as applied above, and further in view of Ellis (US 2,812,720 A).

Re claims 6-7, Lee/Song discloses as shown above but does not explicitly disclose the motor mechanism, as claimed.  However, Ellis discloses wherein a reciprocating pump motor (ref. 11) further comprises: a driving shaft (inherent in rotational motor, see fig. 1) transferring the driving force through a belt (ref. 13); and a driven shaft (ref. 16, 18) receiving the driving force through the belt, wherein the driving force is transferred to the pump driving shaft through the driven shaft. Re claim 7
 At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the motor of Lee/Song to further include a belt, driving shaft and driven shaft, as suggested by Ellis, in order to convert rotational motion to reciprocating motion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, as applied above, and further in view of Maeng (US 2004/0000177 A1).
Re claim 11, Lee/Song discloses as shown above and Lee further discloses a protrusion (ref. 185) formed in the accommodating portion of the housing; a catching portion (see fig. 2 “the detergent container fixing part 185 may be formed variously according to the shape of the detergent container 200 and may fix one side or bottom of the detergent container) formed in the detergent supply container to correspond to the protrusion, but does not explicitly disclose a release button, wherein when the release button is pressed, the protrusion is spaced apart from the protrusion, as claimed.
However, Maeng discloses it is well-known in the removable detergent container art (abstract) to provide a release button (ref. 15), wherein when the release button is pressed, the protrusion is spaced apart from the protrusion (ref. 14 move when release button 15 pressed). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the protrusion of Lee/Song to further include a release button, in order to enable easy of removal of the container by retraction of positively locking protrusions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711